DETAILED ACTION

This office action is in response to Request for Continued Examination filed January 16, 2020 in regards to a 371 application filed November 29, 2017 claiming priority to PCT/US2016/034276 filed May 26, 2016 and provisional applications 62/168,040 and 62/168,134 filed May 29, 2015.  Claims 1, 17, and 18 have been amended. Claims 26-27 are new.  Claims 1-27 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Gibanel et al. (WO 2015/002961 A1).  
Gibanel et al. disclose a package (i.e., a metal can) with a coating composition with multiple coating layers wherein the coating composition comprises a latex emulsion comprising copolymers that are polymerized in multiple separate emulsion polymerization stages comprising an emulsion polymerization product of (i) an emulsion monomer component comprising at least one ethylene unsaturated monomer polymerized with (ii) a surfactant that is polymerizable with the said ethylenically unsaturated monomer and substantially free of styrene.  Gibanel et al. disclose optional curing agents or crosslinking resins in the amount of 0.1 to 50 wt.% based on the total solids content of the coating.  
However, Gibanel et al. do not teach or fairly suggest the claimed package with a coating composition deposited on at least a portion thereof wherein the coating composition comprises (b) a curing agent comprising a hydroxyalkylamide and/or a hydroxyalkylurea and (c) a phosphorus acid.  improvement of the chemical resistance of the film formed as well as improvements in blister resistance, blush resistance, wedge bend, and adhesion.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763